Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s amendment filed on November 5, 2021.
Claims 1-11 are canceled. 
Claims 13-15 and 17 are amended.
Claims 12-17 are being examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth (US Patent No. 7,022,060) in view of Simmons, Jr. (US Patent No. 5,387,173, herein, Simmons).
Regarding claim 17, Toth discloses in combination, a supply (93) of sheet stock material, and a holder (100 – Figs. 21-23) having a pair of support surfaces (101, 103 and 102, 104, respectively) that are inclined in opposing directions and have outwardly-facing upper faces, the support surfaces having sufficient length to support the stack on its side (Figs. 21-23). 
Toth does not expressly disclose that the supply of sheet stock is a supply of fan-folded sheet stock material arranged in a generally rectangular stack having sides formed by adjacent fold lines, with the stack being separable into a pair of sub-stacks with each sub-stack being supported by a respective support surface.
12) of sheet stock is a supply of fan-folded sheet stock material arranged in a generally rectangular stack (13) having sides formed by adjacent fold lines (14) (Figs. 1-2), with the stack being separable into a pair of sub-stacks with each sub-stack being supported by a respective support surface (Fig. 2).
Examiner interprets the stack to be separable since there are 3 plies. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the combination disclosed by Toth so that the supply of sheet stock is a supply of fan-folded sheet stock material arranged in a generally rectangular stack having sides formed by adjacent fold lines, with the stack being separable into a pair of sub-stacks with each sub-stack being supported by a respective support surface as taught by Simmons sine it is old and well known in the art that stock material that is “fan-folded” provides an alternative to the rolled stock material (Simmons, Col. 3, lns 65-68).

Allowable Subject Matter
Claims 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Pages 4-8, filed November 5, 2021, with respect to claims 12-16 have been fully considered and are persuasive.  The rejection of claims 12-16 has been withdrawn. 
Applicant's arguments filed November 5, 2021 with respect to claim 17 have been fully considered but they are not persuasive. 
In regards to Applicant’s argument that 
“In other words, Toth discloses belts 101-104 that are inclined in opposite directions to form inwardly-facing upper faces, but fails to disclose support surfaces that are inclined in opposite directions to form outwardly-facing upper faces. Simmons also fails to disclose or suggest "a holder having a pair of support surfaces that are inclined in opposing directions and have outwardly-facing upper faces" such that the stack of fan- folded sheet stock material could be separated into a pair of sub-stacks with each sub- stack being supported by a respective support surface.”
This is not persuasive for the following reasons:
Examiner interprets the combination of Toth in view of Simmons to be equivalent to the claimed invention. Specifically, examiner interprets Toth to disclose support surfaces that form outwardly-facing upper faces since the cited support surfaces face upwardly and are not parallel to each other. Therefore, the rejection as recited above is maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





February 11, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731